United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-2114
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                Gregory Richard Sills,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                          Submitted: September 30, 2022
                             Filed: October 27, 2022
                                  [Unpublished]
                                 ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

     Gregory Sills appeals after the district court1 revoked his supervised release and
imposed a term of imprisonment, followed by an additional term of supervised

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
release. His counsel has moved to withdraw and filed a brief challenging the
reasonableness of the sentence.

       After reviewing the record under a deferential abuse-of-discretion standard, see
United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009), we conclude the district
court did not impose an unreasonable sentence. The sentence is within the statutory
limits, see 18 U.S.C. § 3583(e)(3), (h); 21 U.S.C. § 841(b)(1)(C) (2016), and is
presumptively reasonable because it is within the applicable advisory range under the
sentencing guidelines. See U.S.S.G. § 7B1.4(a); United States v. Petreikis, 551 F.3d
822, 824 (8th Cir. 2009). The district court sufficiently considered the relevant
statutory sentencing factors and did not overlook a relevant factor, give significant
weight to an improper or irrelevant factor, or commit a clear error of judgment in
weighing relevant factors. See 18 U.S.C. § 3583(e); Miller, 557 F.3d at 917; see also
United States v. Richart, 662 F.3d 1037, 1054 (8th Cir. 2011). The court’s reasoned
decision to impose “a sentence above [the] probation officer’s recommendation does
not render [Sills’s] sentence substantively unreasonable.” United States v. Wrice, 834
Fed. Appx. 301, 302 (8th Cir. 2021) (per curiam).

      Accordingly, we affirm the judgment and grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-